Plaintiff's action was dismissed on August 26, 1904, an order to that effect being entered upon the minutes of the court, as provided by section 581 of the Code of Civil Procedure. Subsequently, upon the twenty-third *Page 700 
day of February, 1905, the clerk entered a judgment of dismissal. Plaintiff's appeal was taken within six months from the last-named date, but more than six months from the entry of the minute order. Defendant moves to dismiss the appeal upon this ground, and the motion must be granted. It is well settled by our decisions that the entry of the order of dismissal in the minute-book of the court, being declared by the statute to be "effective for all purposes," is in its nature a final judgment, and from the date of that entry the time within which an appeal may be taken begins to run. (Marks v. Keenan, 140 Cal. 33, [73 P. 751]; Pacific Pav. Co. v. Vizelich, 141 Cal. 4, [74 P. 352]; Swortfiguer v. White, 141 Cal. 579, [75 P. 172].)
As this appeal was not taken within the time limited by law, it must be dismissed; and it is so ordered.